The defendant, Roy Smith, was charged in the county court of Kiowa county with the crime of unlawful possession of intoxicating liquor, to-wit, eight pints of whisky. He was tried, convicted and sentenced to pay a fine of Fifty Dollars and to serve thirty days in the county jail, and has appealed.
This case was assigned for oral argument for February 7, 1945, and no appearance was made at that time by defendant. The case was submitted on the record, and no brief has been filed by defendant.
Under the rules of this court, we have examined the record, the information, the instructions of the court, and the judgment and sentence; and we do not find any fundamental error. The evidence reveals that defendant lived at Mountain View, in Kiowa county, Okla.; that his premises were searched by the undersheriff and a deputy sheriff of that county. They had a search warrant for the search, and found eight pints of whisky on the premises. The defendant did not take the witness stand, and did not attempt to explain his possession of the liquor.
Under the facts, finding no error, the judgment of the county court of Kiowa county is affirmed.
JONES, J., concurs. DOYLE, J., not participating. *Page 205